Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 1 of 12 Page ID #:10




                             EXHIBIT "A"

                                               Exhibits to Notice of Removal
Electronically FILED by Superior Court of California, County of Los Angeles on 06/30/2020 05:35 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                   Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 2 of 12 Page ID #:11
                                                   20STCV24755
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Jon Takasugi




                           ANDREW KIM, ESQ. (SBN                      l4rql!)-
                           Ll,w orricrS or'-a'Nunrw KIM' APc
                           :+ZO Wittttire Blvd., Suite 885
                           Los Aneeles, Calif. 9001 0
                  3        Tel: 2l-3-386-4497
                           Fax 213-386-7734
                  4


                           Attomev for Plaintiffs, CONNIE KIM,
                              i"Jlila"al. and 92E2 BBQ cAFE, a calif ' Corp'
                           "ii


                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                      COUNTY OF LOS ANGELES, CENTRAL DISTRICT



                  l1
                           CONNIE KIM, an individual, and 9292                                       CASE NO.
                  L2       CAFE, a California CorPoration,
                  13
                                                                                                          MPLAINT FOR                         DAMAGES                 AND
                  t4                                                                                      JUNCTIVE RELIEF
                                     vs.
                                                                                                    1. FRAUD AND MISREPRESENTATION
                                                                                                      . BREACH OF CONTRACT
                            BREAKERS VC, LLC, A liMitEd- liAbili]                                       ---nfTENTIONAL
                                                                                                      . TRESPASS
                                                                                                                                              INFLICTION                  OF
                            ior**v. dba BKS Prim compa-n-y,-P-9-BB
                                                         BBQ, BRE'AKE                                 .
                            bufut'H, LLC, a limited                                                      :OTIONAL DISTRESS
                            KIM-,- an'individual, JAE 5O.OS KIM,                                         EREECF{ OF IMPLIED COVE,NANT OF
                            individual. and Does 1 to 10. inclusive"                                       D FAITH AND FAIR DEALING
                                                                                                           PRPTNTNqANY AND PERMANENT
                  1B


                  L9                       Defendants.                                                  JUNCTION
                                                                                                      . TINJUST ENRICHMENT
                  2A


                  2L


                   22
                                                                                                      Unlimited Jurisdiction Casel
                   23

                   24

                            PLAINTIFFS ALLEGE:

                   26
                                                                                                                                           has been residing in the
                   21        1)   At all times herein mentioned, plaintiff, coNNIE KIM, an individual,

                      ZO     County of Los Angeles, California'




                                                             COMPLA]NT FOR DAMAGES AND INJUNCTIVE REL]EF
 Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 3 of 12 Page ID #:12



L      2) plaintiff, 9292BBeCAFE, is a califomia corporation
                                                             with its principal place of business in

2      the County of Los Angeles, Califomia.

3


       3) plaintiffs are informed and thereon allege that, at all
                                                                  times herein mentioned, defendants,
4

                                                             Prim BBQ and BREAKER
5      BREAKERS VC, LLC, alimited liability company, dba BKS
                                                                                      are limited
 6     DULUTH, LLC, alimited company (hereinafter together "Defendant Corporations"),
                                                                                          cities in the
1      liability corporations with Korean barbeque buffet style restaurants in different
                States. They operated the BKS BBQ restaurant prior to handing
                                                                                  it over to plaintiffs   at the
 B     United
                                                                         are informed and thereon allege
 9     end of 2019, in the County of Los Angeles, california. Plaintiffs

       that, atall times herein mentioned, defendants, BOBBY KIM, an
                                                                     individual' and JAE KOOK
LO


11     KIM, an individual,    are   officers of defendant cotporations.

L2

       4) DOES 1-10 are persons or entities that are unknown to plaintiff.
                                                                           Their capacities are
13

                                                                                    complained of
L4     unknown. plaintiffs allege that they are in some way involved in the actions
                                                                                   named defendants'
15     herein as either independent actors or as agents or principals of the other

L6     plaintiffs will amend this complaint to allege their true identities, capacities and roles when they

L1     are ascertained.

1B

                                                                                       and Does
        5) On information and belief, at all times herein mentioned herein, defendants
                                                                                                     1
L9

20      through 10, inclusive were acting     as   the agents andlor employees of each remaining defendant,

                                                                                 and that each
2L      and acting within the course and scope of said agency andlor employment,
                                                                                              alleged
22      fictitiously named defendant is responsible in some manner for the occuffences herein

23      and that   plaintiffs' damages   as herein alleged were   approximately caused by such defendants and

24      each of them.

25

26                                            FIRST CAUSE OF ACTION

 2'7                                   (FRAUD AND MISREPRTSENTATION)

 2B




                                COMPLA]NT FOR DAMAGES AND INJUNCTIVE RELIEF
 Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 4 of 12 Page ID #:13



L        6) Plaintiffs incorporate herein and realleg
                                                      e paragraph 1 through 5 as though fully set forth

2        herein.

3


         7) On or about Dec.12,2Ol9,plaintiff, coNNIE
                                                          KIM, and defendant, BoBBY KIM' entered
4

                                                                  to cooperate in the operation of BKS
5        into a partnership agreement wherein both parties agreed

         Korean BBQ restaurant at the premises of 695 S.
                                                         Vermont Ave', suite 1 10sT, Los Angeles'
6

                                                                             are attached hereto as
"t       calif. 90005. The partnership agreement and subsequent amendments
 B       Exhibit.

    9
                                                                  defendants BREAKERS         VC' LLC'    a
         8) During the negotiation for the partnership agreement,
10
                                                              DULUTH, LLC, a limited company'
         limited liability company, dba BKS Prim BBQ, BREAKER
11
                                                                and Does 1 to 10' inclusive' did
         BOBBY KIM, an individual, JAE KOOK KIM, an individual,
L2
                                                                     them, the fact that there are more then
         not disclose several material facts andlor intention, among
13
                                                             payments already incurred by defendants prior
         one hundred thousand dollars of delinquent lease
L4
                                                                     failed to disclose them in order to
          to the partnership agreement with plaintiffs. Defendants
15
                                                                      Had plaintiffs known the foregoing
          induce plaintiffs to enter into the partnership agreement.
16
          facts, they would not have entered into the partnership agreement.
L'7


1B
          g) plaintiffs are informed and thereon alleges that, in committing the acts hereinabove alleged,
L9
          defendants and each of them acted with the specific
                                                              intent to commit fraud, and that defendants
2A
                                                                           and that they have engaged in a
          and each of them acted with the specific intent to commit fraud,
2L                                                                           partnership agreement and to
          pattern of conduct wherein they lured plaintiffs to enter into the
22
          operate the Korean BBQ business under the name of
                                                            BKS Korean BBQ'
23

 .A
                                                                             conducts of defendants and
           10) As a direct and proximate result of aforementioned fraudulent
 25                                                                               million ($500,000'00)
                                                                       of half
          each of them, plaintiffs have suffered damages in the amount
    26
           dollars.
    zt

    2B




                                  COMPLAINT TOR DAMAGES AND TNJUNCTIVE RELTEE
 Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 5 of 12 Page ID #:14



1     11) In doing the things hereinabove alleged, said defendants acts
                                                                        with malice, oppression,
                                                                                    in an amount
2     willfulness and fraud and therefore warrant an assessment of punitive damages
                                                                      in similar misconduct'
3     appropriate to punish defendants and deter others from engaging

4


5                                       SECOND CAUSE OF ACTION

6
                                   (BREACH OF WRITTEN CONTRACT)

1

                                                                        fully   set forth herein at length'
 8    12) Plaintiffs reallege above paragraphs 1 through 11 as though

 9

                                                                     plaintiffs    fully performed   each
LO    13) After entering into partnership agreement with defendants,

11    and every terms and conditions contained therein'

72

      14) Defendants and each of them breached the partnership agreement
                                                                         by failing to honor the
13

74    terms and conditions of the agreement, including but not limited to,
                                                                           failing to pay for the
                                                                              premises at 695 S' Vermont
15    electricity bills, maintenance fees, changing the locks to the business
                                                                             relationship with
L6    Ave., Suite 110ST, Los Angeles, CA 90005, interfering with plaintiffs'
                                                                              taking out without
L1    employes, spreading false, derogatory information to outsiders and even

       authorization whole bunch of business documents, books and records,
                                                                           from the premises
1B


L9

                                                                               been damaged in the
2a     15) Due to above breach by defendants and each of them, plaintiffs have

2L     sum of half   million dollars.

22

23                                       THIRD CAUSE OF ACTION

24                            (TORTIOUS INTERFERANCE WITH BUSINESS)

25

       i6) plaintiffs reallege above paragraphs 1 through 15 as though fully     set forth herein at length'
26

2"1


 ZO




                                COMPLAINT EOR DAMAGES AND TNJUNCTIVE RELIEF
    Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 6 of 12 Page ID #:15



                                                            with defendants, plaintiffs   fully performed
1     17) After entering into written partnership agreement

2     each and every terms and conditions contained therein'

3

                                                                    interfered with the business
4     18) On the other hand, defendants and each of them tortiously

      operation of plaintiff with, among others, the following
                                                               actions.
5


 6

                                                               messages against plaintiffs on the
 '1   a) by continuously posting unflattering and embarrassing

 B    business premises where customers can see,
                                                                    manner'
 9    b) by harassing plaintiffs about paynent issues in an extreme
                                                                        and dir'ulging business secrets
10    c) by contacting different service vendors to plaintiffs business

L7    and other untrue statement about plaintiffs,

       d) by encouraging different product vendors not to deal
                                                               with plaintiffs,
72

                                                                      fees,
13     e) by failing to pay for the electricity bills and maintenance
                                                                         695 S. Vermont Ave', Suite
t4     f) by unilaterally changing the locks to the business premises at
1tr    110ST, Los Angeles, CA 90005,

L6     g)byinterferingwithplaintiffs,relationshipwithemployees,
                                                                   and
L1     h) by spreading false, derogatory information to outsiders'
                                                                           documents' hooks and
18     i) by even taking out without authotization whole bunch of business

L9     records, from the Premises.

2A

                                                                    plaintiffs have been damaged in
2L     19) Due to above misconducts by defendants and each of them,

22     the sum of half million dollars.

 23

                                                                    acts with malice, oppression,
 24    20) In doing the things hereinabove alleged, said defendants
                                                                             damages in an amount
 25    willfulness and fraud and therefore warrant an assessment of punitive
        appropriate to punish defendants and deter others from engaging
                                                                        in similar misconduct'
 26

 21


 28




                               COMPLATNT F'OR DAMAGES AND ]NJUNCTTVE RtrL]EF
 Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 7 of 12 Page ID #:16



1
                                         FOURTH CAUSE OF ACTION

2                    (INTENTIONALINFLICTIONoFEMOTIONALDISTRESS)
3


4     21) plaintiffs reallege above paragraphs 1 through 20 as though
                                                                      fully set forth herein at length'

5


5     22)Byacting    as described above, defendants and each        of them knew or should have known that

1     those conducts   will   cause emotional distress on   plaintiffs.

 B


                                                                            acted to cause emotional
 9    23) Despite such knowledge, defendants and each of them intentionally

10    distress upon Plaintiffs.

LL

                                                                                    and each of them,
L2    24) Asa direct and proximate result of aforementioned conducts of defendants
      plaintiffs have suffered physical and emotional damages in the amount of half
                                                                                    million
13

L4    ($500,000.00) dollars.

15

L6    25)lndoing the things hereinabove alleged, said defendants acts with malice, oppression,
                                                                                    in an amount
L'/   willfulness and fraud and therefore warrant an assessment of punitive damages

      appropriate to punish defendants and deter others from engaging in similar
                                                                                 misconduct'
1B


L9

20                                         FIFTH CAUSE OF ACTION

27                                  (BREACH OF IMPLIED COVENANT OF

22                                    GOOD FAITH AND FAIR DEALING)

23

                                                                                       herein at length'
24     26) plaintiffs reallege above paragraphs 1 through 25 as though fully set forth



       27) Afterentering into written partnership agreement with defendants, plaintiffs fully
                                                                                              performed
ZO


21     each and every terms and conditions contained therein'

 2B




                                  COMPLAINT FOR DAMAGES AND INJUNCT]VE RELlEE
 Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 8 of 12 Page ID #:17



                                                            breached the implied covenant of good faith
1      2g) on the other hand, defendants and each of them
                                                       agreement by acting as described above'
2      and fair dealing contained with the partnership

3

                                                         them, plaintiffs have been damaged in the
4      29) Due to above breach by defendants and each of

5      sum of half   million dollars.

6


1
                                         SIXTH CAUSE OF ACTION

B
                             (PRELIMINARYANDPERMANENTINJUNCTION)

 9


                                                          29 as though    fully   set forth herein at length'
10     30) plaintiffs rearlege above paragraphs 1 through

11

                                                               the manner in which plaintiffs' interest
L2     31) Unless enjoined, defendants will continue to act in

       and right in the BKS BBQ business will be in danger of
                                                                 irreparably damaged' There is no
13

                                                                the facts set forth herein'
L4     adequate remedy at law of adequate monetary relief under

15

                                                                                order and preliminary
t6       32) Greatand irreparable harm will result if the temporary restraining
                                                                           from continuing to act in the
L1      injunction are not issued to prevent defendants and each of them

1B      manner that is damaging to the partnership's business interest.

L9

20      33) Plaintiffs have no plain, speedy, and adequate remedy at
                                                                     law. It willbe impossible for
                                                                                                conduct is
2L      plaintiffs to determine the precise amount of damage that it will suffer if defendants'

22      not restrained.

23

24                                      SEVENTH CAUSE OF ACTION

 25                                        (UNJUST ENRICHMENT)

 26
                                                                              set forth herein at length'
 2"1    34) plaintiffs reallege above paragraphs 1 through 33 as though fully

 28




                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
    Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 9 of 12 Page ID #:18



                                                                unjustly enriched themselves and thereby
1         35) By acting in the manner alleged above, defendants

          caused damages to plaintiffs in the amount of
                                                        half   million dollars'
2


3


4            WHERE,FORE,PLAINTIFFSPRAYFORJUDGMENTINTHEIRFAVORASFOLLOWS:

 5


 6

                                                        of half       million dollars'
 1         1) For the compensatory damage in the amount

 B         2) For punitive damages.

 9


l-0

           3) For the compensatory damage in the amount
                                                        of half million dollars'
11

72

1a
l-)       FOR THE SIXTH CAUSES OF ACTION
                                                                   permanent injunction against defendants
L4         4) For the temPorary restraining order, preliminary and

15         and each of them.

L6

L'7


 10         5) For costs of suit herein incurred; and
                                                                     in the interest ofiustice'
 \9         6) For such other damages as the court deems appropriate

 20

 2L        Dated: March t0,2020

 22
                                                  LAW OFFICES OF AN REW KIM, APC

 ,?

 24

 25
                                                        REW KIM, AttorneY for Plaintiffs,
                                                   CONNIE KIM, aP individual, and
    26
                                                   gigi geqCAFE, a California Corporation,
    2'7


    28




                                   COMPLA]NT    EOR     DAMAGES AND   ]NJUNCT]VE REL]EF
Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 10 of 12 Page ID #:19

     1
                                          CERTIFICATE OF SERVICE
     2

     3 I, the undersigned, certify and declare as follows:
                1.      I am over the age of 18 and not a party to the within action.
     4
                2.      My business address is 660 S. Figueroa St., Suite 1960, Los Angeles, CA 90017
     5 which is located in the city, county and state where the mailing described below took place.

     6          3.      On June 2, 2021, I caused to have deposited by United States Mail at Los Angeles,
       California in Los Angeles County, a copy of the following documents:
     7
                        NOTICE AND PETITION FOR REMOVAL OF ACTION
     8          4.      X I am “readily familiar” with this firm’s business practice for the collection and
     9 processing of correspondence for mailing with the United States Postal Service (“USPS”).
       Correspondence so collected and processed is deposited with the USPS that same day with postage
    10
       thereon fully prepaid at Los Angeles, California. Each sealed envelope was placed for collection and
    11 mailing on that date following ordinary business practices.

    12                     I am aware that on motion of the party served, service is presumed invalid if postal
         cancellation date or postage meter date is more than one day after date of deposit for mailing in
    13
         affidavit. I also mailed the foregoing listed documents in the foregoing manner to all individuals
    14   listed on the closed service list.
    15            5.       X [by ELECTRONIC SUBMISSION] I emailed the foregoing document to the
         individuals listed on the following service list.
    16
                  6.       These documents were addressed to the following parties:
    17
          Andrew Kim, Esq. (SBN 147015)                        Attorney for Connie H. Kim and 9292 BBQ
    18    LAW OFFICES OF ANDREW KIM, APC                       CAFÉ
          3470 Wilshire Blvd., Suite 885
    19    Los Angeles, CA 90010
    20    Tel: 213-386-4497
          Fax: 213-386-7734
    21    andrewkkimlawyer@gmail.com

    22
                 I declare under penalty of perjury that the foregoing is true and correct.
    23           Executed on June 2, 2021, at Los Angeles, California.
    24

    25                 Irene Quinonez                       By: ____________________
                           Print Name                                    Signature
    26

    27

    28

                                                         -1-
                                             CERTIFICATE OF SERVICE
Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 11 of 12 Page ID #:20

     1
                                          CERTIFICATE OF SERVICE
     2

     3 I, the undersigned, certify and declare as follows:
                1.      I am over the age of 18 and not a party to the within action.
     4
                2.      My business address is 660 S. Figueroa St., Suite 1960, Los Angeles, CA 90017
     5 which is located in the city, county and state where the mailing described below took place.

     6          3.      On June 2, 2021, I caused to have deposited by United States Mail at Los Angeles,
       California in Los Angeles County, a copy of the following documents:
     7
                        DECLARATION OF KENNETH H. HAN
     8          4.      X I am “readily familiar” with this firm’s business practice for the collection and
     9 processing of correspondence for mailing with the United States Postal Service (“USPS”).
       Correspondence so collected and processed is deposited with the USPS that same day with postage
    10
       thereon fully prepaid at Los Angeles, California. Each sealed envelope was placed for collection and
    11 mailing on that date following ordinary business practices.

    12                     I am aware that on motion of the party served, service is presumed invalid if postal
         cancellation date or postage meter date is more than one day after date of deposit for mailing in
    13
         affidavit. I also mailed the foregoing listed documents in the foregoing manner to all individuals
    14   listed on the closed service list.
    15            5.       X [by ELECTRONIC SUBMISSION] I emailed the foregoing document to the
         individuals listed on the following service list.
    16
                  6.       These documents were addressed to the following parties:
    17
          Andrew Kim, Esq. (SBN 147015)                        Attorney for Connie H. Kim and 9292 BBQ
    18    LAW OFFICES OF ANDREW KIM, APC                       CAFÉ
          3470 Wilshire Blvd., Suite 885
    19    Los Angeles, CA 90010
    20    Tel: 213-386-4497
          Fax: 213-386-7734
    21    andrewkkimlawyer@gmail.com

    22
                 I declare under penalty of perjury that the foregoing is true and correct.
    23           Executed on June 2, 2021, at Los Angeles, California.
    24

    25                 Irene Quinonez                       By: ____________________
                           Print Name                                    Signature
    26

    27

    28

                                                         -1-
                                             CERTIFICATE OF SERVICE
Case 2:21-cv-04566-FMO-JC Document 1-1 Filed 06/03/21 Page 12 of 12 Page ID #:21

     1
                                          CERTIFICATE OF SERVICE
     2

     3 I, the undersigned, certify and declare as follows:
                1.      I am over the age of 18 and not a party to the within action.
     4
                2.      My business address is 660 S. Figueroa St., Suite 1960, Los Angeles, CA 90017
     5 which is located in the city, county and state where the mailing described below took place.

     6          3.      On June 2, 2021, I caused to have deposited by United States Mail at Los Angeles,
       California in Los Angeles County, a copy of the following documents:
     7
                        DECLARATION OF BOBBY KIM
     8          4.      X I am “readily familiar” with this firm’s business practice for the collection and
     9 processing of correspondence for mailing with the United States Postal Service (“USPS”).
       Correspondence so collected and processed is deposited with the USPS that same day with postage
    10
       thereon fully prepaid at Los Angeles, California. Each sealed envelope was placed for collection and
    11 mailing on that date following ordinary business practices.

    12                     I am aware that on motion of the party served, service is presumed invalid if postal
         cancellation date or postage meter date is more than one day after date of deposit for mailing in
    13
         affidavit. I also mailed the foregoing listed documents in the foregoing manner to all individuals
    14   listed on the closed service list.
    15            5.       X [by ELECTRONIC SUBMISSION] I emailed the foregoing document to the
         individuals listed on the following service list.
    16
                  6.       These documents were addressed to the following parties:
    17
          Andrew Kim, Esq. (SBN 147015)                        Attorney for Connie H. Kim and 9292 BBQ
    18    LAW OFFICES OF ANDREW KIM, APC                       CAFÉ
          3470 Wilshire Blvd., Suite 885
    19    Los Angeles, CA 90010
    20    Tel: 213-386-4497
          Fax: 213-386-7734
    21    andrewkkimlawyer@gmail.com

    22
                 I declare under penalty of perjury that the foregoing is true and correct.
    23           Executed on June 2, 2021, at Los Angeles, California.
    24

    25                 Irene Quinonez                       By: ____________________
                           Print Name                                    Signature
    26

    27

    28

                                                         -1-
                                             CERTIFICATE OF SERVICE
